Dismissed and Memorandum Opinion filed November 10, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00491-CV
                                    ____________

                           MARLENE M. WITT, Appellant

                                            V.

                               CITIBANK N.A., Appellee


                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                          Trial Court Cause No. 976595



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed April 27, 2011. The clerk’s record was
filed June 20, 2011. No reporter’s record or brief was filed.

      On September 15, 2011, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before October 13, 2011, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                          2